Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to arguments received on 01/20/2022.
Claims 5, 12 and 19 have been cancelled.
Claims 1, 8 and 15 being independent.
Claims 1-4, 6-11, 13-18, 20 and 21 are currently pending and have been examined.

Response to Arguments
Applicant's arguments filed 01/20/2022 have been fully considered but they are not persuasive. 
With respect to applicant’s arguments under USC 101, applicant argues that the claims are not directed to an abstract idea; however, the examiner respectfully disagrees. Blocking or excluding a chargeback from entering a network is not an improvement to the functioning of a computer or any other technology or technical field, nor does it reduce the amount of network and computing resources needed to process chargebacks. Claim 1 does recite resolving chargeback requests using reason codes and triggering codes to block payments. This is related to a business process related to solving problems associated with fraudulent related chargebacks without significantly more. This business process is related to a fundamental economic practice relating to a certain method of organizing human activity. Further, using a computer to automate the chargeback process by determining whether a chargeback is eligible or ineligible (i.e. fraud related) to process or block (i.e. exclude or prevent) from network traffic in near real-time clearly relates to a business process. As seen in paragraphs [0004]-[0005], [0016], [0019] & [0020] of the applicants specifications, the claims merely recite using a computer to block from submitting the presentment message. Though the claims recite an improvement to the abstract idea, an improvement to an abstract idea is not an improvement to technology or a functioning of a technology. Further, identifying reason codes within chargeback presentment messages submitted by issuers, and applying network-specific triggering rules (i.e., based on "timing" and/or "number" of messages submitted over the payment processing network) to messages that include a particular identified reason code ("fraud-related") is not a technical step nor do the claims or any features reduce an amount of network and computing resources needed to process chargebacks.  There is insufficient technical detail as to how the blocking of the message occurs.
Examiners should also consult MPEP § 2106.05(a) for a discussion of cases in which the Federal Circuit determined that the claims did not reflect an improvement to computer-functionality or other technology. For instance, if a claimed process can be performed without a computer, the Federal Circuit has indicated that it cannot improve computer technology. Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1139, 120 USPQ2d 1473 (Fed. Cir. 2016) (a method of translating a logic circuit into a hardware component description of a logic circuit "cannot be characterized as an improvement in a computer" because the method did not employ a computer and a skilled artisan could perform all the steps mentally). The Federal Circuit has also indicated that mere automation of manual processes or increasing the speed of a process where these purported improvements come solely from the capabilities of a general-purpose computer are not sufficient to show an improvement in computer-functionality. FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016); Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017). Similarly, the Federal Circuit has indicated that a claim must include more than conventional implementation on generic components or machinery to qualify as an improvement to an existing technology. See, e.g., Affinity Labs of Tex. v. DirecTV, LLC, 838 F.3d 1253, 1264-65, 120 USPQ2d 1201, 1208-09 (Fed. Cir. 2016); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 612-13, 118 USPQ2d 1744, 1747-48 (Fed. Cir. 2016). See MPEP § 2106.05(a) for further discussion of these cases, and additional examples of what the courts have indicated does and does not show an improvement to computer functionality or other technology. Blocking ineligible chargebacks in real-time is not an improvement to a technology. At most, the claims recite an improvement to a business process or improvement to the abstract idea, however, an improvement to the abstract idea is still abstract. For the above reasoning the claims in the instant application do not integrate the judicial exception into a practical application instead apply the recited judicial exception in a computer environment to automate the process; and simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea, see MPEP 2106.05 (f).
Under step 2B, the claims at issue do not require any nonconventional computer, network, or other components, or even a non-conventional and non-generic arrangement of known, conventional pieces but merely recite applying the abstract idea in a generic computer environment to automate the process. Triggering rules to chargeback presentment messages that include a particular reason code and then blocking the payment processing server from submitting chargeback presentment messages received from the issuer to the corresponding acquirer after the network-based trigger occurs, at best, may be considered to be a business solution, using computers, to a problem of fraud-related chargebacks. However, by relying on computing devices to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible (See Alice, 134 S. Ct. at 2359 “use of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions” is not an inventive concept). As discussed above and in the rejection below, the components of the instant system, when taken alone, each execute in a manner conventionally expected of these components. The elements when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Hence these additional elements do not add anything significantly more than an abstract idea. At best, Applicant has claimed features that may improve an abstract idea. However, an improved abstract idea is still abstract, (SAP America v. Investpic *2-3 (‘“We may assume that the techniques claimed are “groundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 89-90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea.”’ Hence the claims do not recite significantly more than an abstract idea.
For the reasons above and those stated in the rejections below, rejection of claims 1-4, 6-11, 13-18, 20, and 21 under 35 U.S.C. 101 is maintained by the Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-11, 13-18, 20, and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of blocking from submitting the second presentment message without significantly more. 
Claim 1 recites: 
receiving a first plurality of chargeback transactions submitted by a plurality of issuers, wherein …; 
identifying the first plurality of chargeback transactions based on a reason code …; 
determining that the first fraud-related chargeback is triggering fraud-related chargeback for a corresponding first financial account based at least in part on triggering rules, …;
associating a notification date to the first financial account;
submitting, the first plurality of chargeback transactions, including the triggering fraud-related chargeback for the first financial account via the payment processing network to the corresponding acquirers for chargeback settlement as part of the chargeback process; 
receiving a second plurality of chargeback …;
retrieving the notification date …; and
blocking the second presentment message to the corresponding acquirer …; Thus, under the broadest reasonable interpretation, the claims recite the abstract idea of blocking from submitting the second presentment message. Therefore, the claim is a “Method of Organizing Human Activity” relating to a “Fundamental Economic Practice”. 
This judicial exception is not integrated into a practical application because the combination of additional element(s) of “the memory” and “the CB computing device” for receiving …; identifying …; storing triggering rules …; identifying a first fraud-related chargeback …; transmitting a notification …; storing a record …; determining that the first fraud-related chargeback is the triggering fraud-related chargeback …; submitting the triggering …; receiving a second plurality …; identifying a second fraud-related chargeback … determining that the second …; and blocking the second fraud-related chargeback are recited at a high level of generality i.e., as a generic processor performing a generic computer function of processing data. These additional elements describes how to generally “apply” the judicial exception in a computer environment. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea, see MPEP 2106.05 (f).
The claim(s) does/do not include additional elements individually or in combination that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional element of “a memory” and “a CB computing device” in the claim amount to no more than mere instructions to apply the exception using a generic computer component. Further, the steps of receiving, transmitting and storing data are all well-understood, routine and conventional, see MPEP 2106.05(d).
The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The receiving, transmitting and storing steps are well-understood, routine and conventional computer functions. The claim is ineligible.
The dependent claims 2-4, 6-7, 9-11, 13-14, 16-18, & 20-21 further narrow the abstract idea and do not provide any additional elements individually or in combination that amount to significantly more than the abstract idea.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY P KANAAN whose telephone number is (571)272-2481.  The examiner can normally be reached on Monday- Friday 10:00am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 5712703602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.P.K./Examiner, Art Unit 3695                                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        5/19/2022